Case 19-26009-MBK               Doc 50 Filed 05/21/21 Entered 05/22/21 00:19:25                  Desc Imaged
                                     Certificate of Notice Page 1 of 4
       81,7('67$7(6%$1.5837&<&2857
       'LVWULFWRI1HZ-HUVH\



       $OEHUW5XVVR
       32%R[
       7UHQWRQ1-                                                 Order Filed on May 18, 2021
                                                                             by Clerk
                                                                 U.S. Bankruptcy Court
       6WDQGLQJ&KDSWHU7UXVWHH                                           District of New Jersey


       ,QUH

                                                                  &DVH1R0%.
       5XWK5$XHU
                                                                  +HDULQJ'DWH

                                                                  -XGJH0LFKDHO%.DSODQ

                                                                  &KDSWHU
                                       'HEWRU V



                                  25'(55(*$5',1*&+$37(567$1',1*
                                     75867(( 6027,2172',60,6625
                                       &(57,),&$7,212)'()$8/7

                7KHUHOLHIVHWIRUWKRQWKHIROORZLQJSDJHLV25'(5('




DATED: May 18, 2021




                                                    3DJHRI
Case 19-26009-MBK             Doc 50 Filed 05/21/21 Entered 05/22/21 00:19:25                       Desc Imaged
                                   Certificate of Notice Page 2 of 4

       7KLVPDWWHUKDYLQJFRPHEHIRUHWKH&RXUWRQWKH6WDQGLQJ7UXVWHH V0RWLRQWR'LVPLVVRUDQREMHFWLRQ
    WRWKH7UXVWHH V&HUWLILFDWLRQRI'HIDXOWDQGJRRGFDXVHKDYLQJEHHQVKRZQLWLV



            25'(5(' WKDW FDVH LV DOORZHG WR FRQWLQXH XQGHU &KDSWHU  XSRQ WKH IROORZLQJ WHUPV DQG
            FRQGLWLRQV

               SDLGWRGDWH

               'HEWRU V VKDOOUHPLWSHUPRQWKWRWKH7UXVWHHIRUPRQWKVEHJLQQLQJ

               ,IWKH'HEWRU V IDLOWRPDNHUHJXODUSODQSD\PHQWVWRWKH7UXVWHHIRUDSHULRGRIPRUHWKDQ
                 FRQVHFXWLYHGD\VXSRQWKH&HUWLILFDWLRQRIWKH7UXVWHHRIVXFKQRQSD\PHQWVZLWK1RWLFH
                 RIWKH&HUWLILFDWLRQWRWKH'HEWRU V DQGWKH'HEWRU V DWWRUQH\LIDQ\WKHZLWKLQFDVHVKDOOEH
                 GLVPLVVHG




                                                     3DJHRI
       Case 19-26009-MBK                      Doc 50 Filed 05/21/21 Entered 05/22/21 00:19:25                                              Desc Imaged
                                                   Certificate of Notice Page 3 of 4
                                                                United States Bankruptcy Court
                                                                    District of New Jersey
In re:                                                                                                                   Case No. 19-26009-MBK
Ruth R. Auer                                                                                                             Chapter 13
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0312-3                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: May 19, 2021                                                 Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 21, 2021:
Recip ID                  Recipient Name and Address
db                      + Ruth R. Auer, 166 Ten Eyck St., South Plainfield, NJ 07080-4519

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 21, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 19, 2021 at the address(es) listed below:
Name                                Email Address
Albert Russo
                                    on behalf of Trustee Albert Russo docs@russotrustee.com

Albert Russo
                                    docs@russotrustee.com

Denise E. Carlon
                                    on behalf of Creditor SPECIALIZED LOAN SERVICING LLC dcarlon@kmllawgroup.com bkgroup@kmllawgroup.com

Elizabeth L. Wassall
                                    on behalf of Creditor SPECIALIZED LOAN SERVICING LLC ewassall@logs.com
                                    njbankruptcynotifications@logs.com;logsecf@logs.com

Elizabeth L. Wassall
                                    on behalf of Creditor WELLS FARGO BANK N.A. ewassall@logs.com, njbankruptcynotifications@logs.com;logsecf@logs.com

Paola D. Vera
                                    on behalf of Debtor Ruth R. Auer pvera@cabanillaslaw.com bankruptcy@cabanillaslaw.com;r64840@notify.bestcase.com
      Case 19-26009-MBK          Doc 50 Filed 05/21/21 Entered 05/22/21 00:19:25   Desc Imaged
                                      Certificate of Notice Page 4 of 4
District/off: 0312-3                                 User: admin                       Page 2 of 2
Date Rcvd: May 19, 2021                              Form ID: pdf903                  Total Noticed: 1
U.S. Trustee
                          USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 7
